DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/22/19 and 6/3/2021 have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-4 in the reply filed on 11/4/2021 is acknowledged.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.  Restriction is FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “wherein the metal film are obtained by sputtering…” the term “are” should be “is since “film” is singular.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ido et al (JP2007093241 in view of Ando et al (US 5,399,435).
Regarding claims 1-4, Ido teaches a radar device cover comprising a resin base material with an In bright film layer that and a metal compound layer formed preferably above and below the In bright film layer. Ido teaches the In layer is fragile and it is desirable to adhere the layer to the base (p1 of 5) and to provide the layer from  protection from heat, and contact pressure in processing, Ido teaches the metal compound may comprise a limited number of compounds including oxides such as silicon oxide and zircon oxide (p 2 of 5).  
Ido does not specify a metal compound layer film of SixMyOz as a first layer or Six’My’Oz’ as a third layer. 
However, Ando teaches a metal oxide layer of ZrSizOy which provides good heat resistance (boiling water test) alkali and acid resistance and scratch and abrasion resistance and is good for applications requiring high durability.  Ando teaches the stoichiometry can be adjusted to optimize the durability and scratch resistance and chemical stability and can provide good adhesion (col 9 lines 14-17 and col 23 lines 36-41 col 25, lines 37-44).  
Therefore, it would have been obvious to apply ZrSizOy films as taught by Ando as the metal oxide films of Ido to provide metal oxide films with alkali, acid, scratch and xMyOz and a (third) layer of Six’My’Oz’ where X, Y, Z, X’, Y’ and Z’ are all greater than 0 and where X+ Y,+Z =100 and  X’ + Y’ +Z’ =100.   Since the materials are the same the product would be considered a sheen product.  Regarding the limitation “wherein the metal films are obtained by sputtering the first layer, the second layer and the third layer in this order.” This is a product by process limitation and although the films in both Ido and Ando may be deposited by sputtering, If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784